Citation Nr: 1613393	
Decision Date: 04/01/16    Archive Date: 04/13/16

DOCKET NO.  11-06 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an increased rating for degenerative disc disease of the cervical spine, currently evaluated as 20 percent disabling.
 
2.  Entitlement to an increased rating for status post left knee injury with degenerative changes, currently evaluated as 10 percent disabling.
 
3.  Entitlement to an in increased rating for degenerative changes of the right knee, currently evaluated as 10 percent disabling.
 
4.  Entitlement to an increased rating for status post osteotomy, fifth metatarsal of the right foot, currently evaluated as 10 percent disabling.
 
5.  Entitlement to an increased rating for status post osteotomy, fifth metatarsal and status post arthroplasty of the third digit, left foot, currently evaluated as 10 percent disabling.
 
6.  Entitlement to an increased rating for colon polyps, currently evaluated as noncompensable.
REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1974 to May 1989 and from December 1990 to March 1991. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in April 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California. 

The Veteran provided testimony at a February 2013 hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.

In July 2014, the Board remanded the matter to the Agency of Original Jurisdiction (AOJ) for evidentiary development, to include the issue of entitlement to service connection for an abdominal disorder.  In a June 2015 remand, the AOJ granted service connection for gastroesophageal reflux disease with irritable bowel syndrome.  The grant of service connection for this disability constitutes a full award of the benefits sought on appeal.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  The record contains no indication that the Veteran has disagreed with the initial rating or effective date assigned; thus, those matters are not in appellate status.  See Grantham, 114 F. 3d at 1158 (holding that a separate notice of disagreement must be filed to initiate appellate review of "downstream" elements such as the disability rating or effective date assigned).

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA electronic claims file.  The Virtual VA claims file contains a transcript of the Board hearing and other records that are duplicative of what is in VBMS or that are irrelevant to the issues on appeal.

The issues of entitlement to increased ratings for degenerative disc disease of the cervical spine, status post left knee injury with degenerative changes, degenerative changes of the right knee, status post osteotomy, fifth metatarsal of the right foot, status post osteotomy, fifth metatarsal and status post arthroplasty of the third digit, left foot, and colon polyps, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

First, remand is required obtain compliance with Board remand directives.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).  In a July 2014 remand, the Board instructed the AOJ to collect all the Veteran's VA treatment records and identified private treatment records before a VA examination was conducted.  However, the claims file indicates that in September 2014 the Veteran identified private treatment records which the AOJ was in the process of collecting, but did not complete before the VA examination in October 2014 was conducted.  The record demonstrates that in December 2014 a private medical facility identified by the Veteran provided medical records pertinent to the Veteran's claim.  These 959 pages of medical records were ultimately introduced to the claims file in April 2015 due to difficulty with transferring the medical records from the private medical facility's provided compact disc.  Thus, these private medical records were not available to review when the Veteran was provided with a VA examination in December 2015.  

Second, remand is required because there is evidence that there are outstanding VA treatment records, which were not collected as directed in the Board's July 21, 2014 remand.  In a June 2015 VA Medical Opinion from the Appeals Management Center (AMC), the examiner included an excerpt from an April 13, 2015 Surgery Outpatient note from the Loma Lima Health VA Care System.  In review of the VA treatment records, the AOJ has only collected records from April 2009 to June 2014.  Thus, there outstanding VA treatment records from June 2014 to the present.  See 38 C.F.R. §§ 3.159(c)(2), (c)(3) (2015); Bell v. Derwinski, 2 Vet. App. 611 (1992) (noting that VA is deemed to have constructive knowledge of all VA records and such records are considered evidence of record at the time a decision is made).  Accordingly, remand is required to obtain these records.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain outstanding VA treatment records, to include all records from the Loma Linda VA Medical Center any associated clinics and outpatient facilities for treatment since June 2014.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified, and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.

2.  Contact the Veteran and afford her the opportunity to identify by name, address and dates of treatment or examination any relevant medical records since her last authorizations to release records in September 2014.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  Once all available relevant medical records have been received, provide the Veteran a VA examination regarding her service-connected bilateral foot, bilateral knee, and cervical spine disabilities.  The entire paper and electronic claims file should be made available to and be reviewed by the examiner and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided. 

The examiner must utilize all appropriate Disability Benefits Questionnaires.  The examiner must perform full range of motion studies of the knees, feet, and cervical spine and comment on the functional limitations of the service-connected disabilities caused by pain, flare-ups of pain, weakness, fatigability, and incoordination.  To the extent feasible, any additional functional limitation should be expressed as limitation of motion of the affected joint in degrees.  The examiner must indicate whether the Veteran requires any prosthetic or assistive devices as a result of his knee, foot, or cervical spine disabilities.

For each knee the examiner should indicate whether there is any recurrent subluxation or lateral instability, and if so, whether such is best described slight, moderate, or severe.

For each foot the examiner should indicate whether the disability is best described as moderate, moderately severe, or severe.

The examiner must indicate whether the Veteran has intervertebral disc syndrome (IVDS) of the cervical spine, and if so, whether and the frequency with which (i.e., the number of weeks per year) the Veteran experiences incapacitating episodes of IVDS.  The examiner should be advised the for purposes of evaluating IVDS an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. 

The examiner must additionally indicate for any neurological manifestation of the Veteran's cervical spine disability the nerves affected, whether the manifestations are better characterized as neuralgia, neuritis, or paralysis, and the severity of the disorder.
 
4.  Once all available relevant medical records have been received, provide the Veteran with a VA examination regarding his service-connected colon polyps.  The entire paper and electronic claims file should be made available to and be reviewed by the examiner and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided. 

The examiner should take a history from the Veteran as to the nature and severity of her colon polyps.  The examiner must state for the period from December 2007 forward whether or the extent to which the Veteran has experienced any fecal discharge as result of residuals of colon polyps and whether he has a peritoneal adhesions as a residual of colon polyps. 

The examiner must further indicate whether the Veteran has any anemia or malnutrition as a result of his colon polyps; the findings on rectal examination; and whether there is any evidence of related hemorrhoids, fissures, or masses.
 
6.  Notify the Veteran that it is her responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.
 
7.  After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and her representative.  After the Veteran and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

